Case 12-39215        Doc 65     Filed 10/15/18     Entered 10/15/18 09:11:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 39215
         Katie M Amos

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/02/2012.

         2) The plan was confirmed on 02/12/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/27/2017.

         5) The case was Completed on 10/10/2017.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $7,864.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-39215           Doc 65   Filed 10/15/18    Entered 10/15/18 09:11:54                 Desc         Page 2
                                                  of 3



 Receipts:

          Total paid by or on behalf of the debtor            $32,911.00
          Less amount refunded to debtor                          $86.68

 NET RECEIPTS:                                                                                   $32,824.32


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,100.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,331.24
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,431.24

 Attorney fees paid and disclosed by debtor:                 $400.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                  Unsecured           0.00        224.10           224.10        224.10        0.00
 Ally Financial                  Secured        8,035.00       8,259.10         8,035.00      8,035.00     777.44
 Asset Acceptance                Unsecured         696.00        696.71           696.71        696.71        0.00
 AT&T Credit Mgmt                Unsecured          36.00           NA               NA            0.00       0.00
 Cavalier Telephone              Unsecured         377.00           NA               NA            0.00       0.00
 Commonwealth Edison Company     Unsecured         300.00        577.30           577.30        577.30        0.00
 DirecTV                         Unsecured         335.00           NA               NA            0.00       0.00
 ECast Settlement Corp           Unsecured         995.00      1,115.38         1,115.38      1,115.38        0.00
 Fashion Bug                     Unsecured         700.00           NA               NA            0.00       0.00
 Fifth Third Bank Optimum        Unsecured         485.00           NA               NA            0.00       0.00
 HSBC Card Services              Unsecured         463.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC   Unsecured      1,460.00       1,052.11         1,052.11      1,052.11        0.00
 Leak and Sons Funeral Home      Unsecured      1,400.00            NA               NA            0.00       0.00
 Leak and Sons Funeral Home      Unsecured      1,402.00            NA               NA            0.00       0.00
 LVNV Funding LLC                Unsecured      1,742.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates   Unsecured         544.00        552.74           552.74        552.74        0.00
 Portfolio Recovery Associates   Unsecured         566.00        606.68           606.68        606.68        0.00
 Portfolio Recovery Associates   Secured        6,500.00       8,357.75         6,500.00      6,500.00     637.37
 Portfolio Recovery Associates   Unsecured            NA       1,857.75         1,857.75      1,857.75        0.00
 Quantum3 Group                  Unsecured            NA         150.00           150.00        150.00        0.00
 Quantum3 Group                  Unsecured         150.00        150.00           150.00        150.00        0.00
 Quantum3 Group                  Unsecured         631.00        589.33           589.33        589.33        0.00
 Regions Mortgage Inc            Secured       45,152.00     32,572.65        32,572.65            0.00       0.00
 Regions Mortgage Inc            Secured        3,950.00       3,949.76         3,949.76      3,949.76        0.00
 Resurgent Capital Services      Unsecured         852.00        921.41           921.41        921.41        0.00
 SSA                             Unsecured         230.00           NA               NA            0.00       0.00
 TCF National Bank               Unsecured         340.00           NA               NA            0.00       0.00
 US Cellular                     Unsecured         354.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-39215        Doc 65      Filed 10/15/18     Entered 10/15/18 09:11:54             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $32,572.65              $0.00               $0.00
       Mortgage Arrearage                                 $3,949.76          $3,949.76               $0.00
       Debt Secured by Vehicle                           $14,535.00         $14,535.00           $1,414.81
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $51,057.41         $18,484.76           $1,414.81

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,493.51          $8,493.51              $0.00


 Disbursements:

         Expenses of Administration                             $4,431.24
         Disbursements to Creditors                            $28,393.08

 TOTAL DISBURSEMENTS :                                                                     $32,824.32


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
